Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Arguments/Remarks, filed 4/18/2020, with respect to Examiner’s 102(a)(1) rejection of claim 1 and subsequent claims has been fully considered and are persuasive.  Therefore, the Examiner has withdrawn his rejection of the claims and determined the application is allowable for the very reason suggested by Applicant. 
The prior art of record and prior art in general fails to disclose a hydraulic system wherein the system features two pumps, each with a respective directional control valve and capable of supply fluid to the same single actuator, wherein one of the said valves has a float configuration and wherein the system features a second float valve independent of the float configuration which contain an open or closed function.  It is for this reason (the underlined portion above, the limitation was previously found in claim 4  and now incorporated into claim 1) that Examiner has withdrawn his rejection and indicated the Application as allowable. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/3/22 and 4/18/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed an unobvious improvement over Wook Kim, U.S. Patent Publication 2003/0230082 (the prior art previously cited in the non-final). Wook kim discloses A hydraulic system for a working machine of the kind having a chassis and a boom pivotally attached to the chassis, the hydraulic system comprising: a hydraulic fluid reservoir; a boom actuator configured to move the boom in an ascending direction and a descending direction, the boom actuator having an ascending chamber and a descending chamber; a first pump; a first directional control valve comprising a first ascending state configured to direct hydraulic fluid from the first pump to the ascending chamber to move the boom in the ascending direction, a descending state configured to direct hydraulic fluid from the first pump to the descending chamber to move the boom actuator in the descending direction, and a first neutral state where the first pump is isolated from the ascending chamber and the descending chamber; a second pump; a second directional control valve comprising a second ascending state configured to direct hydraulic fluid from the second pump to the ascending chamber to move the boom actuator in the ascending direction, and a second neutral state where the second pump is isolated from the ascending chamber and the descending chamber; and wherein the second directional control valve further comprises a float state configured to connect at least one of the ascending and descending chambers to the hydraulic reservoir for permitting the boom to move freely in the descending and/or ascending directions (as discussed in the Non Final Rejection). 
The prior art fails to discloses the amended limitation (previously found in claim 4) of an additional float valve, “the float valve comprising a blocked state and an open state, the blocked state configured to disconnect a selected one of the ascending or descending chambers from the hydraulic fluid reservoir, and the open state configured to connect the selected one of the ascending and descending chambers to the hydraulic fluid reservoir, the float valve being configured for selectively permitting the boom to move freely in the descending direction or in the ascending direction. As discussed in Applicant’s Remarks this valve is an additional float valve separate from the configuration found in the directional control valve. “
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745   

/THOMAS E LAZO/Primary Examiner, Art Unit 3745